Case 1:18-cv-21218-DPG Document 143 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-21218-CIV-GAYLES/OTAZO-REYES

  CASILDA ROMERO,

          Plaintiff,

  v.

  EMILIA DIAZ-FOX,

        Defendant.
  _____________________________________/

                                               ORDER

          THIS CAUSE came before the Court upon Defendant Emilia Diaz-Fox’s (“Defendant”)

   Urgent Renewed Motion to Compel Heidi Schlamowitz, Court Reporter to Immediately Deliver

   Full Transcript of Plaintiff’s July 2, 2020 Deposition, for a Copy of the Tape of the Deposition and

   for all Other Appropriate Relief (hereafter, “Motion to Compel”) [D.E. 127]. This matter was

   referred to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable Darrin P. Gayles, United

   States District Judge [D.E. 76]. The undersigned held a telephonic hearing on this matter

   October 14 and 15, 2020. In accordance with the undersigned’s rulings at the telephonic

   hearing, it is

          ORDERED AND ADJUDGED that Defendant’s Motion to Compel is DENIED based

  on Court Reporter Heidi Schlamowitz’s statement that the electronic and audio tapes sought in

  the Motion to Compel have not been preserved. Defendant’s ore tenus request for a forensic

  examination of the Court Reporter’s computer is also DENIED as overly intrusive. As an

  alternative remedy, it is further

          ORDERED AND ADJUDGED that Defendant may conduct a supplemental deposition

  of Plaintiff Casilda Romero (“Plaintiff”) on a date and time that is convenient to counsel and
Case 1:18-cv-21218-DPG Document 143 Entered on FLSD Docket 10/15/2020 Page 2 of 2




  the deponent, limited to two hours in length. The supplemental deposition shall be conducted

  via Zoom if the deponent or counsel object to appearing in person due to the COVID-19

  pandemic. The scope of the supplemental deposition shall be limited to the matters that were

  not included in the transcript of Plaintiff’s July 2, 2020 deposition, as reflected in the notes of

  counsel for either party; plus a brief and efficient re-direct examination of Plaintiff, given that

  no re-direct examination took place on July 2, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida this 15th day of October, 2020.



                                               ________________________________
                                               ALICIA M. OTAZO-REYES
                                               UNITED STATES MAGISTRATE JUDGE

  cc:    United States District Judge Darrin P. Gayles
         Counsel of Record




                                                  2
